Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

1.	Claims 1-9 are presenting for examination.

35 U.S.C 101 Rejection

2. 	Claim 9 is rejected under 35 USC 101 since the claims are directed to non-statutory subject matter. Claim 9 recites computer readable recording medium which appears to cover both transitory and non-transitory embodiments. The United States Patent and Trademark Office (USPTO) is required to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a computer readable storage medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
            
The examiner respectfully suggests the applicant amend the claimed term to: "non-transitory," "computer usable memory," "computer usable storage memory," "computer readable memory," or "computer readable device"—(i.e., any variations thereof, where "media" or "medium" is replaced by "device" or "memory")—or adding "wherein the medium is not a signal" in order to properly render the claim(s) in statutory form in view of their broadest reasonable interpretation in light of the originally filed specification. 

3.	Claims 1-8 are allowable in view of the prior art of record.
3.1.	Claim 9 would be allowable upon overcoming the 101 rejection.
3.2.	The prior art of record doesn’t teach computing a local solution for a combinatorial optimization problem based on a first evaluation function representing the combinatorial optimization problem; selecting a state variable group targeted by partial problems from the 5 plurality of state variables based on a first state variable whose value at the local solution is a predetermined value among the plurality of state variables included in the first evaluation function, a weight coefficient representing a magnitude of an interaction between the plurality of state variables held in a storage unit, and input selection region information; 10 searching a ground state for a second evaluation function representing the partial problems with respect to the selected state variable group; and generating a whole solution by updating the focal solution based on the partial solutions acquired by the ground state search.

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moustafa M Meky whose telephone number is (571)272-4005. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOUSTAFA M. MEKY
Primary Patent Examiner
Art Unit 2457



/MOUSTAFA M MEKY/            Primary Examiner, Art Unit 2457                                                                                                                                                                                            
05/31/2022